DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5-8, 10, 11, 13, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1, 11, 20 and their dependent thereof, the prior of record, specifically   Wang et al. (US 2017/0038457),  Judd et al. (US 2008/0167885), and Durant et al. (US 2022/0028287) discloses transmitting, by a weather radar system onboard a vehicle, radar signals; receiving reflections of the radar signals; determining, by the weather radar system based on the reflections, an area of inclement weather in a travel path of the vehicle; determining a recommended maneuver for the vehicle to avoid the area of inclement weather; communicating , by the processing circuitry to a navigation system onboard the vehicle, a first indication of the recommended maneuver for the vehicle; receiving user input after presenting the second indication to the user.
	However, none of the prior art cited alone or in combination provides the motivation to teach determining that the recommended maneuver for the vehicle will maintain minimum separation with other vehicles; presenting a second indication of the recommended maneuver to a user for approval; determining that the user input indicates that the user approved the recommended maneuver; transmitting a third indication of the maneuver to a traffic controller in response to receiving the user input; and receiving a maneuver approval from the traffic controller in response to the third indication.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648